Exhibit 99.02 3Q10 Earnings Presentation AllianceBernstein.com Oct 28, 2010 Peter S. Kraus Chairman & Chief Executive Officer David A. Steyn Chief Operating Officer John B. Howard Chief Financial Officer Third Quarter 2010 Review 3Q10 Earnings Presentation 2 AllianceBernstein.com Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significant of these factors include, but are not limited to, the following: the performance of financial markets, the investment performance of sponsored investment products and separately-managed accounts, general economic conditions, industry trends, future acquisitions, competitive conditions, and current and proposed government regulations, including changes in tax regulations and rates and the manner in which the earnings of publicly-traded partnerships are taxed. AllianceBernstein cautions readers to carefully consider such factors. Further, such forward-looking statements speak only as of the date on which such statements are made; AllianceBernstein undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” in AllianceBernstein’s Form 10-K for the year ended December 31, 2009 and subsequent Forms 10-Q. Any or all of the forward-looking statements made in this presentation, Form 10-K, Form 10-Q, other documents AllianceBernstein files with or furnishes to the SEC, and any other public statements issued by AllianceBernstein, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors” and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affect AllianceBernstein’s financial condition, results of operations and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: < The pipeline of new institutional mandates not yet funded:Before they are funded, institutional mandates do not represent legally binding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts and at the times currently anticipated. < The degree to which the $90 million real estate charge will reduce occupancy costs on existing real estate in 2011 and subsequent years: The charge we recorded this quarter and our estimates of reduced occupancy costs in future years are based on our current assumptions of when we can sub-lease our space and current market rental rates, both of which are factors largely beyond our control. If our assumptions prove to be incorrect, we may be forced to take an additional charge and/or our estimated occupancy cost reductions may be less than we currently anticipate. < Our intention to continue to engage in open market purchases of Holding Units, from time to time, to help fund anticipated obligations under our incentive compensation award program:The number of Holding Units needed in future periods to make incentive compensation awards is dependent upon various factors, some of which are beyond our control, including fluctuation in the price of a Holding Unit. < Our initiatives continuing to progress:Changes and volatility in political, economic, capital market or industry conditions can result in changes in demand for our products and services or impact the value of our assets under management, all of which may significantly hinder our ability to continue forward with our initiatives. Cautions Regarding Forward-Looking Statements 3Q10 Earnings Presentation 3 AllianceBernstein.com BenchmarkRussell 1000 ValueMSCI EAFE (Cap, UH, net)MSCI World (Cap, UH, net) Institutional Equity Composites vs. Benchmarks (Percent) Performance is preliminary as of Sept 30, 2010. The information in this table is provided solely for use in connection with this presentation, and is not directed toward existing or potential investment advisory clients of AllianceBernstein. Investment performance of composites is presented after investment management fees. 3Q10 2010 YTD 3Q10 2010 YTD 3Q10 2010 YTD Institutional Fixed Income Composites vs. Benchmarks (Percent) BenchmarkCustom IndexJPM EMBI GlobalBarclays Global Aggregate Bond Index (Unhedged) Strategic Core Plus Global Plus Emerging Market Debt Relative Investment Performance 3Q10 Earnings Presentation 4 AllianceBernstein.com In U.S. dollars billions Total:(12.9) (16.8)(6.4) (4.7)(18.9) Net Flows By Distribution Channel 3Q10 Earnings Presentation 5 AllianceBernstein.com Gross Inflows Net Flows Gross Outflows *YTD numbers annualized {Gross Inflows, $15.8, Gross Outflows, ($43.3), Net Flows, ($27.5)} Quarterly View Annual Trend In U.S. dollar billions Institutional Flow Trends 3Q10 Earnings Presentation 6 AllianceBernstein.com Gross Inflows Net Flows Gross Outflows *YTD numbers annualized {Gross Inflows, $26.5, Gross Outflows, ($28.0), Net Flows, ($1.5)} Quarterly View Annual Trend In U.S. dollar billions Retail Flow Trends 3Q10 Earnings Presentation 7 AllianceBernstein.com Gross Inflows Net Flows Gross Outflows * YTD numbers annualized {Gross Inflows, $5.7, Gross Outflows, ($6.7), Net Flows, ($1.0)} Quarterly View Annual Trend In U.S. dollar billions Private Client Flow Trends 3Q10 Earnings Presentation 8 AllianceBernstein.com <Revenue down 18% versus prior quarter, with both U.S. and Europe impacted by weak market volumes <Sustained investment despite market deceleration <4 new analysts added in the U.S. <Expect 25+ staff in Hong Kong/Singapore by year-end <Strong recognition in annual Institutional Investor All-America survey Bernstein analysts voted #1 in 10 different sectors Bernstein placed 6th overall in league table, 4th when weighted by analyst rankings Bernstein Research Services 3Q10 Earnings Presentation 9 AllianceBernstein.com Financial Highlights: Third Quarter 2010 <Adjusted EPU for 3Q of 36 cents (versus 2Q adjusted EPU of 37 cents) <Adjusted Revenues were down $16m (2%) from 2Q <Adjusted Operating Margin of 19.3% for 3Q, down from 20.7% in 2Q <2010 full year effective tax rate estimated to be 9.3%, down from 10.3% at the end of 2Q <Recorded a $90 million real estate charge in 3Q to reflect our intention to sublease over 300,000 sq/ft in NY 2011 savings of approximately $21M; approximately $23M in 2012 and subsequent years At current level of Units outstanding, 2011 impact would be $0.07 and 2012 and forward $0.08 annually <Inclusive of the real estate charge, GAAP EPU for 3Q of 12 cents (versus 2Q EPU of 31 cents).
